Fourth Court of Appeals
                                   San Antonio, Texas
                                       September 6, 2019

                                      No. 04-19-00475-CV

                                         IN RE G.E.T.,

                  From the 408th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2018-PA-00671
                        The Honorable Laura Salinas, Judge Presiding


                                         ORDER

        This is an accelerated appeal of the trial court’s order terminating appellant’s parental
rights. Appellant’s brief was originally due to be filed on September 3, 2019. On September 3,
2019, appellant filed a motion requesting an extension of time to file the brief.

        The disposition of this appeal is governed by the standards set forth in Rule 6.2 of the
Texas Rules of Judicial Administration. TEX. R. JUD. ADMIN. 6.2. Accordingly, this appeal is
required to be brought to final disposition within 180 days of the date the notice of appeal was
filed. Id.

       The motion is GRANTED, and appellant’s brief must be filed no later than September
23, 2019. Given the time constraints governing the disposition of this appeal, further requests for
extensions of time will be disfavored.


                                                     _________________________________
                                                     Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of September, 2019.



                                                     ___________________________________
                                                     KEITH E. HOTTLE,
                                                     Clerk of Court